Citation Nr: 1037624	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for leucopenia.  

2.  Entitlement to an initial rating in excess of 10 percent for 
osteoporosis.

3.  Entitlement to an initial rating in excess of 10 percent for 
congestive heart failure with dyspnea.

4.  Entitlement to an initial rating in excess of 30 percent for 
depression.

5.  Entitlement to special monthly compensation (SMC) by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Vaughn R. Simms, Agent


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 
1981, from May 1988 to March 1994, and from July 1997 to December 
1997.   She also served in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2008, September 2008, and October 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran also perfected an appeal with 
regard to the issue of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU), but the RO granted TDIU in an April 2009 rating decision.  
Accordingly, as this constitutes a full grant of benefits, this 
issue is no longer on appeal.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that her claims for entitlement 
to an initial compensable rating for leucopenia, entitlement to 
an initial rating in excess of 10 percent for osteoporosis, 
entitlement to an initial rating in excess of 10 percent for 
congestive heart failure with dyspnea, entitlement to an initial 
rating in excess of 30 percent for depression, and entitlement to 
SMC by reason of being housebound be withdrawn from appellate 
review.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial compensable rating for 
leucopenia have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

2.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial rating in excess of 10 
percent for osteoporosis have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

3.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial rating in excess of 10 
percent for congestive heart failure with dyspnea have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).

4.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial rating in excess of 30 
percent for depression have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

5.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to special monthly compensation (SMC) 
by reason of being housebound have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeals

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

Here, following receipt of a Statement of the Case with regard to 
the issues of entitlement to a higher rating for osteoarthritis, 
leucopenia, and congestive heart failure with dyspnea and a 
Supplemental Statement of the Case with regard to the issues of 
entitlement to a higher rating for depress and entitlement to 
SMC, the Veteran filed a substantive appeal (VAF 9) thereby 
perfecting her appeal with regard to these issues.  Thereafter, 
in a statement submitted in May 2010, the Veteran asked that her 
"entire appeal" be withdrawn from appellate review.  

In view of her expressed desires, the Board concludes that 
further action with regard to these issues is not appropriate.  
The Board does not have jurisdiction over the withdrawn issues, 
and, as such, her appeals regarding entitlement to an initial 
compensable rating for leucopenia, entitlement to an initial 
rating in excess of 10 percent for osteoporosis, entitlement to 
an initial rating in excess of 10 percent for congestive heart 
failure with dyspnea, entitlement to an initial rating in excess 
of 30 percent for depression, and entitlement to SMC by reason of 
being housebound are hereby dismissed.


ORDER

The claim for entitlement to an initial compensable rating for 
leucopenia is dismissed without prejudice.  

The claim for entitlement to an initial rating in excess of 10 
percent for osteoporosis is dismissed without prejudice.  

The claim for entitlement to an initial rating in excess of 10 
percent for congestive heart failure with dyspnea is dismissed 
without prejudice. 

The claim for of entitlement to an initial rating in excess of 30 
percent for depression is dismissed without prejudice. 

The claim for entitlement to special monthly compensation (SMC) 
by reason of being housebound is dismissed without prejudice. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


